Curia.

The general doctrine is, that a feme covert incurs no legal guilt by the commission of civil offences, by the coercion of her husband, or even when in his presence. To this general rule, there are certain exceptions, as of crimes forbidden by the law of nature, which are mala in fe, and some where the wife may be presumed the principal agent. The case at bar is not within the exceptions, and Elizabeth Neal is not guilty, and must therefore be discharged, (a)
*163ADDITIONAL NOTE.
[A married woman, living apart from her husband, may be indicted alone, and pun ished, for keeping a house of ill fame.— Com. vs. Lewis, 1 Metc. 181. — F. H.]

 [In Sikes vs. Johnson M., (16 Mass. Rep. 389,) it was held, that a feme covert *163might be charged as a trespasser for having procured the trespass to be committed, though not present when it was done. — Ed.]